

117 HR 4323 IH: Excellence in Mental Health and Addiction Treatment Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4323IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Ms. Matsui (for herself, Mr. Mullin, Ms. Craig, Mr. McKinley, Mr. Tonko, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the Medicaid certified community behavioral health clinic demonstration program and to authorize funding for additional grants to certified community behavioral health clinics.1.Short titleThis Act may be cited as the Excellence in Mental Health and Addiction Treatment Act of 2021. 2.Expansion of community mental health services demonstration programSection 223 of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended—(1)in subsection (c), by adding at the end the following new paragraph:(3)Planning grants for additional StatesIn addition to the planning grants awarded under paragraph (1), the Secretary shall award planning grants to States (other than States selected to conduct demonstration programs under paragraphs (1) or (8) of subsection (d)) for the purpose of developing proposals to participate in time-limited demonstration programs described in subsection (d).;(2)in subsection (d)—(A)in paragraph (3), by striking Subject to paragraph (8) and inserting Subject to paragraphs (8) and (9);(B)in paragraph (5)(C)(iii)(II), by inserting or paragraph (9) after paragraph (8); (C)in paragraph (7)—(i)in subparagraph (A), by inserting through the year in which the last demonstration under this section ends after annually thereafter;(ii)in subparagraph (B)—(I)by striking December 31, 2021 and inserting September 30, 2023; and(II)by adding at the end the following new sentence: Such recommendations shall include data collected after 2019.; and(iii)by adding at the end the following new subparagraph: (C)Final evaluationNot later than 18 months after all demonstration programs under this section have ended, the Secretary shall submit to Congress a final evaluation of such programs.; and(D)by adding at the end the following new paragraph: (9)Further additional programsIn addition to the States selected under paragraphs (1) and (8), the Secretary shall select any State that submits an application that includes such information as the Secretary shall require to conduct a demonstration program that meets the requirements of paragraph (2) and paragraphs (4) through (7) for 2 years or through September 30, 2023, whichever is longer.; and(3)in subsection (f)(1)(B), by inserting , and $40,000,000 for fiscal year 2021 before the period. 3.Certified community behavioral health clinic expansion grantsPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:553.Certified community behavioral health clinic expansion grants(a)In generalThe Assistant Secretary shall award grants to communities and community organizations that meet the criteria for certified community behavioral health clinics under section 223(a) of the Protecting Access to Medicare Act A of 2014. Grants awarded under this subsection shall be for a period of not more than 5 years.(b)Technical assistanceThe Assistant Secretary may provide appropriate information, training, and technical assistance through appropriate contract procedures to entities receiving grants under subsection (a), or to health or social service providers pursuing certified community behavioral health clinics status or partnering with certified community behavioral health clinics, State policymakers considering certified community behavioral health clinics implementation under the Medicaid program, and other stakeholders to facilitate successful implementation of the certification model.(c)Authorization of appropriations(1)Grant programFor purposes of awarding grants under subsection (a), there is authorized to be appropriated $500,000,000 for the period of fiscal years 2022 through 2024.(2)Technical assistanceFor purposes of carrying out the technical assistance program under subsection (b), there are authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026..